Benedict, J.
Upon the merits of this case, it need only be said that the libelant i's entitled to a decree, unless the defense set up by the ferryboat is maintained. That defense is that there was room enough for the -ferry-boat to-pass between the tow and the City of Norwich in safety, on her way to her slip, but that she was prevented from passing in safety bji the action of the tug in dropping down the stream, and thereby so narrowing the space between the City of Norwich and the tow as to make it impossible for the ferry-boat to pass without striking the stern of the tow as she did. This defense, however, is not supported by the evidence. The weight of the evidence is the other way. There must therefore be a decree for the libelant, with an order of reference, to ascertain the damages.